Title: To George Washington from Thomas Jefferson, 14 February 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Feb. 14. 93.

Th: Jefferson presents his respects to the President & returns him the letters from the Commissioners. he does not recollect whether he shewed him his letter to Ellicot the only one he has written to him since last Summer. lest he should not have done it he now incloses it. he thinks it impossible that any thing in that could have produced ill humour in Ellicot towards the Commissioners & if the President should be of the same opinion, & could recollect it in answering Dr Stewart, he would be glad he should be informed so.
Th: J. having a petition referred to him by the House of Representatives which renders it necessary for him to examine a little the extent of the claims of the 6. nations Southwardly, in former times, he will thank the President for an hour’s use of Evans’s analysis.
